Order entered August 5, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01516-CR
                                     No. 05-12-01517-CR

                           KELLY MACK LAMBETH, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                   Trial Court Cause Nos. 219-80060-2012, 219-80495-2012

                                           ORDER
       On May 9, 2013, this Court ordered appellant to file his brief in these appeals by June 14,

2013. When appellant’s brief was not filed by July 1, 2013, the Court ordered appellant to file a

brief by July 15, 2013. We warned that if we did not receive appellant’s brief by that date, we

would order Tim Avery removed as appellant’s appointed attorney of record and order the trial

court to appoint new counsel to represent appellant in the appeals. However, Mr. Avery’s name

was not added to the Court’s case management system, and it does not appear he was sent copies

of this Court’s orders.

       Accordingly, we DIRECT the Clerk of this Court to list Tim Avery as appellant’s

appointed attorney of record in place of Lon Garner.
       We note that Mr. Avery represented to the trial court at the earlier abatement hearing that

he could file appellant’s brief by June 14, 2013, but Mr. Avery has not filed the brief nor sought

an extension of time to do so. Accordingly, we ORDER Mr. Avery to file appellant’s brief by

AUGUST 26, 2013. If appellant’s brief is not filed by the date specified, we will order Tim

Avery removed as appellant’s appointed attorney and will order the trial court to appoint new

counsel to represent appellant in the appeals.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Tim

Avery and John Rolater.



                                                    /s/     DAVID EVANS
                                                            JUSTICE